DETAILED ACTION
Response to Amendment
	In response to amendment filed on 2/8/2022, claims 2, 5, 7-10, 13, 15-18, 20-23 are amended, claims 1,3,11 and 19 are cancelled. Claims 2, 4- 10, 12- 22 are pending for examinations.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 2, 10, 18, 23- 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim limitations regarding, “performing by the first UE a comparison between the random number and the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle and transmitting by the first UE a D2D discovery signal to a second UE in accordance to the comparison”; are not disclosed in the disclosure. Hence this is a new matter situations. Same way new claim 24 limitations are not supported by the disclosure.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 10, 18 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9706481 and 10645638 in view of Hu et al. (US Pub. No. 2013/0310086 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:


Current App#16/863859
US Pat. No. 9706481
US Pat. No. 10645638
Claim 2
A method comprising: receiving, by a first user equipment (UE) from a base station, an indication of a probability for transmitting device-to-device (D2D) discovery signals using a pool of discovery resources during a discovery cycle; generating, by the first UE, a random number; performing, by the first UE, a comparison between the random number and the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle; and transmitting, by the first UE, a D2D discovery signal to a second UE in accordance to the comparison.
Claim 1
A method for assigning resources for a device-to-device (D2D) discovery signal, the method comprising:
receiving, by a user equipment (UE), first parameters from a base station indicating a set of discovery resources in a discovery cycle, wherein the discovery cycle comprises a plurality of subframes;
receiving, by the UE, second parameters from the base station indicating a first probability for transmitting a first discovery signal to a second UE on a subframe of the plurality of subframes;
generating, by the UE, a random number for the subframe; and
transmitting, by the UE, the first discovery signal to the second UE in the discovery cycle in accordance to a comparison of the random number and the first probability.
Claim 2
The method according to claim 1, wherein the first probability is 0.25, 0.5 or 1
Claim 1
A method for assigning resources for a device-to-device (D2D) discovery signal, the method comprising:
sending, by a base station, first parameters to a first User Equipment (UE) indicating a set of discovery resources in a discovery cycle, wherein the discovery cycle comprises a plurality of subframes; and
sending, by the base station, second parameters to the first UE indicating a first probability for transmitting a first discovery signal to a second UE so that a transmission of a first discovery signal from the first UE to the second UE in the discovery cycle is based upon the first probability,
wherein the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon the first probability comprises:
the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon that a random number between 0 and 1 selected by the first UE is equal or larger than the first probability; or
the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon that a random number between 0 and 1 selected by the first UE is less than the first probability, and wherein the first probability is 0.25, 0.75 or 1.
Claim 10
A first user equipment (UE) comprising: at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to: receive, from a base station, an indication of a probability for transmitting device-to-device (D2D) discovery signals using a pool of discovery resources during a discovery cycle; generate a random number; perform a comparison between the random number and the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle; and transmit a D2D discovery signal to a second UE in accordance to the comparison.
Claim 1
A method for assigning resources for a device-to-device (D2D) discovery signal, the method comprising:
receiving, by a user equipment (UE), first parameters from a base station indicating a set of discovery resources in a discovery cycle, wherein the discovery cycle comprises a plurality of subframes;
receiving, by the UE, second parameters from the base station indicating a first probability for transmitting a first discovery signal to a second UE on a subframe of the plurality of subframes;
generating, by the UE, a random number for the subframe; and
transmitting, by the UE, the first discovery signal to the second UE in the discovery cycle in accordance to a comparison of the random number and the first probability.
Claim 2
The method according to claim 1, wherein the first probability is 0.25, 0.5 or 1
Claim 1
A method for assigning resources for a device-to-device (D2D) discovery signal, the method comprising:
sending, by a base station, first parameters to a first User Equipment (UE) indicating a set of discovery resources in a discovery cycle, wherein the discovery cycle comprises a plurality of subframes; and
sending, by the base station, second parameters to the first UE indicating a first probability for transmitting a first discovery signal to a second UE so that a transmission of a first discovery signal from the first UE to the second UE in the discovery cycle is based upon the first probability,
wherein the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon the first probability comprises:
the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon that a random number between 0 and 1 selected by the first UE is equal or larger than the first probability; or
the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon that a random number between 0 and 1 selected by the first UE is less than the first probability, and wherein the first probability is 0.25, 0.75 or 1.
Claim 18
A computer program product comprising a non-transitory computer readable storage medium storing programming, the programming including instructions to: receive, by a first user equipment (UE) from a base station, an indication of a probability for transmitting device-to-device (D2D) discovery signals using a pool of discovery resources during a discovery cycle; generate a random number; perform a comparison between the random number and the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle; and transmit a D2D discovery signal to a second UE in accordance to the comparison.
Claim 1
A method for assigning resources for a device-to-device (D2D) discovery signal, the method comprising:
receiving, by a user equipment (UE), first parameters from a base station indicating a set of discovery resources in a discovery cycle, wherein the discovery cycle comprises a plurality of subframes;
receiving, by the UE, second parameters from the base station indicating a first probability for transmitting a first discovery signal to a second UE on a subframe of the plurality of subframes;
generating, by the UE, a random number for the subframe; and
transmitting, by the UE, the first discovery signal to the second UE in the discovery cycle in accordance to a comparison of the random number and the first probability.
Claim 2
The method according to claim 1, wherein the first probability is 0.25, 0.5 or 1
Claim 1
A method for assigning resources for a device-to-device (D2D) discovery signal, the method comprising:
sending, by a base station, first parameters to a first User Equipment (UE) indicating a set of discovery resources in a discovery cycle, wherein the discovery cycle comprises a plurality of subframes; and
sending, by the base station, second parameters to the first UE indicating a first probability for transmitting a first discovery signal to a second UE so that a transmission of a first discovery signal from the first UE to the second UE in the discovery cycle is based upon the first probability,
wherein the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon the first probability comprises:
the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon that a random number between 0 and 1 selected by the first UE is equal or larger than the first probability; or
the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon that a random number between 0 and 1 selected by the first UE is less than the first probability, and wherein the first probability is 0.25, 0.75 or 1.
Claim 23
A method comprising: receiving, by a first user equipment (UE) from a base station, an indication of a probability for transmitting device-to-device (D2D) discovery signals using a pool of discovery resources during a discovery cycle; identifying, by the first UE based on the indication, the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle; generating, by the first UE, a random number; performing, by the first UE, a comparison between the random number and the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle; and transmitting, by the first UE, a D2D discovery signal to a second UE in accordance to the comparison.
Claim 1
A method for assigning resources for a device-to-device (D2D) discovery signal, the method comprising:
receiving, by a user equipment (UE), first parameters from a base station indicating a set of discovery resources in a discovery cycle, wherein the discovery cycle comprises a plurality of subframes;
receiving, by the UE, second parameters from the base station indicating a first probability for transmitting a first discovery signal to a second UE on a subframe of the plurality of subframes;
generating, by the UE, a random number for the subframe; and
transmitting, by the UE, the first discovery signal to the second UE in the discovery cycle in accordance to a comparison of the random number and the first probability.
Claim 2
The method according to claim 1, wherein the first probability is 0.25, 0.5 or 1
Claim 1
A method for assigning resources for a device-to-device (D2D) discovery signal, the method comprising:
sending, by a base station, first parameters to a first User Equipment (UE) indicating a set of discovery resources in a discovery cycle, wherein the discovery cycle comprises a plurality of subframes; and
sending, by the base station, second parameters to the first UE indicating a first probability for transmitting a first discovery signal to a second UE so that a transmission of a first discovery signal from the first UE to the second UE in the discovery cycle is based upon the first probability,
wherein the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon the first probability comprises:
the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon that a random number between 0 and 1 selected by the first UE is equal or larger than the first probability; or
the transmission of the first discovery signal from the first UE to the second UE in the discovery cycle is based upon that a random number between 0 and 1 selected by the first UE is less than the first probability, and wherein the first probability is 0.25, 0.75 or 1.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2- 3, 5- 8, 10- 11, 13- 16, 18- 21, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US Pub. No. 2014/0204898 A1) in view of Fodor et al. (US Pub. No 2015/0131571 A1) and further in view of Khude et al. (US Pub. No. 2015/0208367 A1).

	Regarding claim 2, Yang teaches a method (see abstract) comprising: 
	receiving, by a first user equipment (UE) from a base station, an indication of a probability for transmitting device-to-device (D2D) discovery signals using a pool of discovery resources during a discovery cycle (see claim 1; transmitting i.e. by a base station an uplink grant to a plurality of D2D devices i.e. a D2D UE can be a first UE here for beacon transmission, wherein the uplink grant allocates a distributed resource (i.e. means distributed uplink resource see abstract) for random access of beacon transmission by the D2D devices, and wherein the distributed resource contains a plurality of resource blocks (RBs) (i.e. pool of discovery resources) distributed along frequency domain of subcarriers and time domain of time slots i.e. slots/subcarriers can be a discovery cycle having plurality of slots/subframes; further see [0011] where the distributed resource contains k RBs in every t time slots, and one beacon period includes N times t time slots i.e. hence a beacon period can be a discovery cycle having plurality of RBs; further see lines 18- 31 of [0031] where eNB 301 determines uplink resource allocation for D2D discovery. For example, the uplink resource (i.e. means distributed uplink resource see abstract) may be determined based on a total number of D2D UEs that requires beacon transmission, the discovery period, and the target discovery probability. .. After eNB 301 allocates the uplink resource for beacon transmission, the UEs starts the D2D peer discovery by transmitting and receiving beacons (step 321-322). During one predefined beacon period (i.e. one beacon period includes N times t time slots where k RBs are in every t time slots), one beacon is transmitted by one D2D UE and no feedback is required from the receiving UE; further see [0039] and Fig. 6 regarding considering optimal setting for target discovery probability and already discussed above regarding distributed resource is dynamically allocated based on the number of requesting D2D UEs, a discovery period, and a target discovery probability to minimize the required resource; further see Fig. 8 and [0041]).	
But fails to state about:
	generating, by the first UE, a random number; 
	performing, by the first UE, a comparison between the random number and the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle; and 
	transmitting, by the first UE, a D2D discovery signal to a second UE in accordance to the comparison.
	However Fodor teaches in Fig. 2; about master device as a UE here and network node as a base station here; further see in [0067] about generating a random number between zero and 1 (i.e. Ptr here for should transmit a beacon in the upcoming discovery frame and 1-Ptr: should not transmit the beacon); further see Fig. 2 steps #205 and 206. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Fodor with the teachings of Yang to make system more effective. Having a mechanism wherein generating, by the first UE, a random number; transmitting, by the first UE, a D2D discovery signal to a second UE based on that; greater way standardized approach can be carried out in the communication system. But silent about comparison between random number and probability of transmitting; however Khude states in claim 19 about comparison and based on that transmitting step. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Khude with the teachings of Yang in view of Fodor to make system more standardized.


Regarding claim 5, Yang in view of Fodor and Khude teaches as per claim 2, wherein the D2D discovery signal is transmitted over at least one resource block in a set of resource blocks, and wherein the first UE is unable to receive D2D discovery signals from another UE over the set of resource blocks during a time interval in which the first UE transmits the using the pool of discovery resources during the discovery cycle; Yang see lines 18- 31 of [0031] and [0039- 004] in context with [0011].

Regarding claim 6, Yang in view of Fodor and Khude teaches as per claim 2, wherein the base station is an eNB; Yang see Abstract eNB.

Regarding claim 7, Yang in view of Fodor and Khude teaches as per claim 2, wherein the pool of discovery resources include time domain resources; Yang see Fig. 4 and [0038, 0044, 0076, 0118].

Regarding claim 8, Yang in view of Fodor and Khude teaches as per claim 2, wherein the pool of discovery resources include frequency domain resources; Yang see Fig. 4 and [0038, 0044, 0076, 0118].

	Regarding claim 10, Yang teaches a first user equipment (UE) comprising: at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to (see abstract): 
	receive, from a base station, an indication of a probability for transmitting device-to-device (D2D)discovery signals using a pool of discovery resources during a discovery cycle (see claim 1; transmitting i.e. by a base station an uplink grant to a plurality of D2D devices i.e. a D2D UE can be first UE here for beacon transmission, wherein the uplink grant allocates a distributed resource (i.e. means distributed uplink resource see abstract) for random access of beacon transmission by the D2D devices, and wherein the distributed resource contains a plurality of resource blocks (RBs) (i.e. pool of discovery resources) distributed along frequency domain of subcarriers and time domain of time slots i.e. slots/subcarriers can be a discovery cycle having plurality of slots/subframes; further see [0011] where the distributed resource contains k RBs in every t time slots, and one beacon period includes N times t time slots i.e. hence a beacon period can be a discovery cycle having plurality of RBs; further see lines 18- 31 of [0031] where eNB 301 determines uplink resource allocation for D2D discovery. For example, the uplink resource (i.e. means distributed uplink resource see abstract) may be determined based on a total number of D2D UEs that requires beacon transmission, the discovery period, and the target discovery probability. .. After eNB 301 allocates the uplink resource for beacon transmission, the UEs starts the D2D peer discovery by transmitting and receiving beacons (step 321-322). During one predefined beacon period (i.e. one beacon period includes N times t time slots where k RBs are in every t time slots), one beacon is transmitted by one D2D UE and no feedback is required from the receiving UE; further see [0039] and Fig. 6 regarding considering optimal setting for target discovery probability and already discussed above regarding distributed resource is dynamically allocated based on the number of requesting D2D UEs, a discovery period, and a target discovery probability to minimize the required resource; further see Fig. 8 and [0041]).
	But fails to state about:
	generate a random number; 
	perform a comparison between the random number and the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle; and 
	transmit a D2D discovery signal to a second UE in accordance to the comparison.
	However Fodor teaches in Fig. 2; about master device as a UE here and network node as a base station here; further see in [0067] about generating a random number between zero and 1 (i.e. Ptr here for should transmit a beacon in the upcoming discovery frame and 1-Ptr: should not transmit the beacon); further see Fig. 2 steps #205 and 206. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Fodor with the teachings of Yang to make system more effective. Having a mechanism wherein generating, by the first UE, a random number; transmitting, by the first UE, a D2D discovery signal to a second UE based on that; greater way standardized approach can be carried out in the communication system. But silent about comparison between random number and probability of transmitting; however Khude states in claim 19 about comparison and based on that transmitting step. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Khude with the teachings of Yang in view of Fodor to make system more standardized.

Regarding claim 13, Yang in view of Fodor and Khude teaches as per claim 10, wherein the D2D discovery signal is transmitted over at least one resource block in a set of resource blocks, and wherein the first UE is unable to receive D2D discovery signals from another UE over the set of resource blocks during a time interval in which the first UE transmits the using the pool of discovery resources during the discovery cycle; Yang see lines 18- 31 of [0031] and [0039- 004] in context with [0011].

Regarding claim 14, Yang in view of Fodor and Khude teaches as per claim 10, wherein the base station is an eNB; Yang see Abstract eNB.

Regarding claim 15, Yang in view of Fodor and Khude teaches as per claim 10, wherein the pool of discovery resources include time domain resources; Yang see Fig. 4 and [0038, 0044, 0076, 0118].

Regarding claim 16, Yang in view of Fodor and Khude teaches as per claim 10, wherein the pool of discovery resources include frequency domain resources; Yang see Fig. 4 and [0038, 0044, 0076, 0118].

	Regarding claim 18, Yang teaches a computer program product comprising a non-transitory computer readable storage medium storing programming, the programming including instructions to: 
	receive, by a first user equipment (UE) from a base station, an indication of a probability for transmitting discovery signals using a pool of discovery resources during a discovery cycle (see claim 1; transmitting i.e. by a base station an uplink grant to a plurality of D2D devices i.e. a D2D UE can be a first UE here for beacon transmission, wherein the uplink grant allocates a distributed resource (i.e. means distributed uplink resource see abstract) for random access of beacon transmission by the D2D devices, and wherein the distributed resource contains a plurality of resource blocks (RBs) (i.e. pool of discovery resources) distributed along frequency domain of subcarriers and time domain of time slots i.e. slots/subcarriers can be a discovery cycle having plurality of slots/subframes; further see [0011] where the distributed resource contains k RBs in every t time slots, and one beacon period includes N times t time slots i.e. hence a beacon period can be a discovery cycle having plurality of RBs; further see lines 18- 31 of [0031] where eNB 301 determines uplink resource allocation for D2D discovery. For example, the uplink resource (i.e. means distributed uplink resource see abstract) may be determined based on a total number of D2D UEs that requires beacon transmission, the discovery period, and the target discovery probability. .. After eNB 301 allocates the uplink resource for beacon transmission, the UEs starts the D2D peer discovery by transmitting and receiving beacons (step 321-322). During one predefined beacon period (i.e. one beacon period includes N times t time slots where k RBs are in every t time slots), one beacon is transmitted by one D2D UE and no feedback is required from the receiving UE; further see [0039] and Fig. 6 regarding considering optimal setting for target discovery probability and already discussed above regarding distributed resource is dynamically allocated based on the number of requesting D2D UEs, a discovery period, and a target discovery probability to minimize the required resource; further see Fig. 8 and [0041]).
	But fails to state about:
	generate, by the first UE, a random number; 
	perform, by the first UE, a comparison between the random number and the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle; and 
	transmit, by the first UE, a D2D discovery signal to a second UE in accordance to the comparison.
	However Fodor teaches in Fig. 2; about master device as a UE here and network node as a base station here; further see in [0067] about generating a random number between zero and 1 (i.e. Ptr here for should transmit a beacon in the upcoming discovery frame and 1-Ptr: should not transmit the beacon); further see Fig. 2 steps #205 and 206. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Fodor with the teachings of Yang to make system more effective. Having a mechanism wherein generating, by the first UE, a random number; transmitting, by the first UE, a D2D discovery signal to a second UE based on that; greater way standardized approach can be carried out in the communication system. But silent about comparison between random number and probability of transmitting; however Khude states in claim 19 about comparison and based on that transmitting step. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Khude with the teachings of Yang in view of Fodor to make system more standardized.

Regarding claim 20, Yang in view of Fodor and Khude teaches as per claim 18, wherein the pool of discovery resources include time domain resources; Yang see Fig. 4 and [0038, 0044, 0076, 0118].

Regarding claim 21, Yang in view of Fodor and Khude teaches as per claim 18, wherein the pool of discovery resources include frequency domain resources; Yang see Fig. 4 and [0038, 0044, 0076, 0118].

	Regarding claim 23, Yang teaches a method (see abstract) comprising: 
	receiving, by a first user equipment (UE) from a base station, an indication of a probability for transmitting device-to-device (D2D) discovery signals using a pool of discovery resources during a discovery cycle (see claim 1; transmitting i.e. by a base station an uplink grant to a plurality of D2D devices i.e. a D2D UE can be a first UE here for beacon transmission, wherein the uplink grant allocates a distributed resource (i.e. means distributed uplink resource see abstract) for random access of beacon transmission by the D2D devices, and wherein the distributed resource contains a plurality of resource blocks (RBs) (i.e. pool of discovery resources) distributed along frequency domain of subcarriers and time domain of time slots i.e. slots/subcarriers can be a discovery cycle having plurality of slots/subframes; further see [0011] where the distributed resource contains k RBs in every t time slots, and one beacon period includes N times t time slots i.e. hence a beacon period can be a discovery cycle having plurality of RBs; further see lines 18- 31 of [0031] where eNB 301 determines uplink resource allocation for D2D discovery. For example, the uplink resource (i.e. means distributed uplink resource see abstract) may be determined based on a total number of D2D UEs that requires beacon transmission, the discovery period, and the target discovery probability. .. After eNB 301 allocates the uplink resource for beacon transmission, the UEs starts the D2D peer discovery by transmitting and receiving beacons (step 321-322). During one predefined beacon period (i.e. one beacon period includes N times t time slots where k RBs are in every t time slots), one beacon is transmitted by one D2D UE and no feedback is required from the receiving UE; further see [0039] and Fig. 6 regarding considering optimal setting for target discovery probability and already discussed above regarding distributed resource is dynamically allocated based on the number of requesting D2D UEs, a discovery period, and a target discovery probability to minimize the required resource; further see Fig. 8 and [0041]); and 
	identifying, by the first UE based on the indication, the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle (as discussed above regarding as per [0011] where the distributed resource (i.e. refer to [0031] determined based on based on a total number of D2D UEs that requires beacon transmission, the discovery period, and the target discovery probability) contains k RBs in every t time slots, and one beacon period includes N times t time slots i.e. hence a beacon period can be a discovery cycle having plurality of RBs; further see lines 18- 31 of [0031] where eNB 301 determines uplink resource allocation for D2D discovery. For example, the uplink resource (i.e. means distributed uplink resource see abstract) may be determined based on a total number of D2D UEs that requires beacon transmission, the discovery period, and the target discovery probability. .. After eNB 301 allocates the uplink resource for beacon transmission, the UEs starts the D2D peer discovery by transmitting and receiving beacons (step 321-322). During one predefined beacon period (i.e. one beacon period includes N times t time slots where k RBs are in every t time slots), one beacon is transmitted by one D2D UE and no feedback is required from the receiving UE). 
	But fails to state about:
	generating, by the first UE, a random number; 
	performing, by the first UE, a comparison between the random number and the probability for transmitting the D2D discovery signals using the pool of discovery resources during the discovery cycle; and 
	transmitting, by the first UE, a D2D discovery signal to a second UE in accordance to the comparison.
	However Fodor teaches in Fig. 2; about master device as a UE here and network node as a base station here; further see in [0067] about generating a random number between zero and 1 (i.e. Ptr here for should transmit a beacon in the upcoming discovery frame and 1-Ptr: should not transmit the beacon); further see Fig. 2 steps #205 and 206. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Fodor with the teachings of Yang to make system more effective. Having a mechanism wherein generating, by the first UE, a random number; transmitting, by the first UE, a D2D discovery signal to a second UE based on that; greater way standardized approach can be carried out in the communication system. But silent about comparison between random number and probability of transmitting; however Khude states in claim 19 about comparison and based on that transmitting step. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Khude with the teachings of Yang in view of Fodor to make system more standardized.

Claims 4, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US Pub. No. 2014/0204898 A1) in view of Fodor et al. (US Pub. No 2015/0131571 A1) and further in view of Khude et al. (US Pub. No. 2015/0208367 A1) and in further view of Lim et al. (see IDS filed on 4/30/2020, page 5 (#36) WO2013028044, published on Feb 28th 2013 see translated copy (also refer to US Pub. No. 2014/0219095 A1).

Regarding claim 4, Yang in view of Fodor and Khude teaches as per claim 2, but Yang fails to teach about receiving, by the first UE, an indication of a length of the discovery cycle; however Lim states in [0050] regarding interval length (discovery interval length) OR section length. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Lim with the teachings of Yang in view of Fodor and Khude to make system more effective. Having a mechanism about receiving, by the first UE, an indication of a length of the discovery cycle; greater way discovery process can be carried out at the user end in the communication system.

Regarding claim 12, Yang in view of Fodor and Khude teaches as per claim 10, but Yang fails to teach about wherein the programming further includes instructions to receive an indication of a length of the discovery cycle; however Lim states in [0050] regarding interval length (discovery interval length) OR section length. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Lim with the teachings of Yang in view of Fodor and Khude to make system more effective. Having a mechanism about receiving an indication of a length of the discovery cycle; greater way discovery process can be carried out at the user end in the communication system.

Claims 9, 17, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al. (US Pub. No. 2014/0204898 A1) in view of Fodor et al. (US Pub. No 2015/0131571 A1) and further in view of Khude et al. (US Pub. No. 2015/0208367 A1) and in further view of Fodor et al. (US Pub. No. 2015/0156619 A1), hereafter Fodor1.

Regarding claim 9, Yang in view of Fodor and Khude teaches as per claim 2, but Yang fails to teach about wherein the pool of discovery resources is associated with transmit power levels for transmitting the D2D discovery signal during the discovery cycle; however Fodor1 states in [0156- 0157] regarding power levels. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Lim with the teachings of Yang in view of Fodor and Khude to make system more effective. Having a mechanism wherein the pool of discovery resources is associated with transmit power levels for transmitting the D2D discovery signal during the discovery cycle; greater way discovery process can be carried out at the user end in the communication system.

Regarding claim 17, Yang in view of Fodor and Khude teaches as per claim 10, but Yang fails to teach about wherein the pool of discovery resources is associated with transmit power levels for transmitting the D2D discovery signal during the discovery cycle; however Fodor1 states in [0156- 0157] regarding power levels. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Lim with the teachings of Yang in view of Fodor and Khude to make system more effective. Having a mechanism wherein the pool of discovery resources is associated with transmit power levels for transmitting the D2D discovery signal during the discovery cycle; greater way discovery process can be carried out at the user end in the communication system.

Regarding claim 22, Yang in view of Fodor and Khude teaches as per claim 10, but Yang fails to teach about wherein the pool of discovery resources is associated with transmit power levels for transmitting the D2D discovery signal during the discovery cycle; however Fodor1 states in [0156- 0157] regarding power levels. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Lim with the teachings of Yang in view of Fodor and Khude to make system more effective. Having a mechanism wherein the pool of discovery resources is associated with transmit power levels for transmitting the D2D discovery signal during the discovery cycle; greater way discovery process can be carried out at the user end in the communication system.

Allowable Subject Matter
	Claims 24- 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments with respect to claim(s) filed in the remarks in 2/8/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468